                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION



JESUS ELOY PEDRAZA


                      Plaintiff,


v.                                                           Case No. 3:20-cv-141-J-34PDB


MARK INCH, et al.,


                      Defendants.

_______________________________

                    ORDER OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Jesus Pedraza, an inmate of the Florida penal system, initiated this action

on February 7, 2020, by filing a pro se Civil Rights Complaint (Complaint; Doc. 1) under

42 U.S.C. § 1983. Pedraza names Mark Inch, Trinity Food Service, Centurion Medical,

Ms. Bartly, John Godwin, Mr. Hester, and Mr. White as Defendants. Pedraza asserts that

Defendants violated his Eighth Amendment right to be free from cruel and unusual

punishment because of injuries he sustained during a slip and fall accident and the

subsequent medical treatment he received. As relief, Pedraza requests injunctive relief

and compensatory and punitive damages.

       The Prison Litigation Reform Act (PLRA) requires the Court to dismiss this case at

any time if the Court determines that the action is frivolous, malicious, fails to state a claim

upon which relief can be granted or seeks monetary relief against a defendant who is
immune from such relief. See 28 U.S.C. § 1915A. Additionally, the Court must read a

plaintiff's pro se allegations in a liberal fashion. Haines v. Kerner, 404 U.S. 519 (1972).

"A claim is frivolous if it is without arguable merit either in law or fact." Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001) (citing Battle v. Central State Hosp., 898 F.2d 126, 129

(11th Cir. 1990)). "Frivolous claims include claims 'describing fantastic or delusional

scenarios, claims with which federal district judges are all too familiar.'" Bilal, 251 F.3d at

1349 (quoting Neitzke v. Williams, 490 U.S. 319, 328 (1989)). Additionally, a claim may

be dismissed as frivolous when it appears that a plaintiff has little or no chance of success.

Id.

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) the

defendant deprived him of a right secured under the United States Constitution or federal

law, and (2) such deprivation occurred under color of state law. Salvato v. Miley, 790 F.3d

1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011)

(per curiam) (citation omitted); Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010)

(per curiam) (citations omitted). Moreover, the Eleventh Circuit "'requires proof of an

affirmative causal connection between the official's acts or omissions and the alleged

constitutional deprivation' in § 1983 cases." Rodriguez v. Sec'y, Dep't of Corr., 508 F.3d

611, 625 (11th Cir. 2007) (quoting Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir.

1986)). More than conclusory and vague allegations are required to state a cause of

action under 42 U.S.C. § 1983. See L.S.T., Inc. v. Crow, 49 F.3d 679, 684 (11th Cir. 1995)

(per curiam); Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984). As such,

"'conclusory allegations, unwarranted deductions of facts, or legal conclusions




                                                2
masquerading as facts will not prevent dismissal.'" Rehberger v. Henry Cty., Ga., 577 F.

App'x 937, 938 (11th Cir. 2014) (per curiam) (citation omitted).

                                 Pedraza’s Allegations

      In his Complaint, Pedraza alleges that:

                     On Oct. 16, 2019[,] at approximately 11:00 am while I
             was working in the kitchen, for food service at Columbia C.I.,
             and [sic] I slipped and fell. (The floor had a lot of spilled water
             on it, but nobody put down a wet floor sign and the kitchen
             doesn’t have any slip proof mats or paint to prevent falls.) I fell
             so hard that it jarred my whole back and neck, and I couldn’t
             move, so officer White had to call medical for a stretcher.
             Nurse Bartly arrived with two orderlies and instructed them to
             put me on the stretcher, but as soon as they tried to move me
             I screamed because of the pain it caused and they stopped.
             Then they called for the head nurse and when she got there
             she said they needed a backboard and neck brace, but they
             only brought a backboard. When they put me on the
             backboard I told the nurse that my neck hurt really bad, but
             they didn’t put me in a neck brace until I got to medical. The
             nurses kept acting like I wasn’t hurt and I was faking it. So
             they kept telling me if I got up and walked around they would
             give me something for pain. From approximately 11:30 am to
             5:30 pm I layed [sic] in medical in severe pain til [sic] finally a
             lady showed up [and] did a x-ray of my back and said I had
             two lower lumbar fractures. That was when the nurses finally
             took my injuries serious and declared me a trauma patient. At
             approximately 7:00 pm a[n] ambulance finally came and
             transported me to a Lake City, Florida hospital and then due
             to the severity of my injuries I was then transferred to a
             hospital in Jacksonville, Florida. Where I was treated for the
             pain and they performed a cat-scan and x-rays. When those
             were done I was told I needed a M.R.I. to determine the full
             extent of the damages, but I was told it was to[o] expensive to
             get a M.R.I. there and that they would schedule me for a
             M.R.I. at North Florida Regional Medical Center in Lake
             Butler, Florida. Then I was transferred back to Columbia C.I.
             m/u where I had to wait approximately 5 weeks to go get my
             M.R.I. done. After the M.R.I. was done I was told I had 2
             bulging disc[s] in my neck, but no M.R.I. was done at that time
             on my back. I was told that I needed physical therapy and if
             that didn’t work I would have to see a nuro-surgeon [sic] when



                                             3
             I got released from prison, because they don’t want to be
             responsible, and now I live in severe pain every day of my life.

Complaint at 14-15. Pedraza contends that Defendants Inch, Trinity Food Service,

Centurion, Godwin, and Hester failed to ensure staff were properly trained in safety

procedures and how to respond to slip and fall emergencies. Id. at 13. According to

Pedraza, Defendant Bartly allowed two untrained inmates to move him after a severe slip

and fall and waited over seven hours to get him to a hospital for proper treatment. Id. As

to Defendant White, Pedraza states that he negligently failed to maintain a safe and

secure work place for inmates in the kitchen. Id.

                             Eighth Amendment Standard

      Pursuant to the Eighth Amendment of the United States Constitution, “Excessive

bail shall not be required, nor excessive fines imposed, nor cruel and unusual

punishments inflicted.” U.S. Const. amend. VIII. The Eighth Amendment “imposes duties

on [prison] officials, who must provide humane conditions of confinement; prison officials

must ensure that inmates receive adequate food, clothing, shelter, and medical care, and

must ‘take reasonable measures to guarantee the safety of the inmates.’” Farmer v.

Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27

(1984)). “To establish an Eighth Amendment violation, a prisoner must satisfy both an

objective and subjective inquiry regarding a prison official’s conduct.” Oliver v. Fuhrman,

739 F. App'x 968, 969 (11th Cir. 2018) (citing Chandler v. Crosby, 379 F.3d 1278, 1289

(11th Cir. 2004)). The Eleventh Circuit has explained:

                   Under the objective component, a prisoner must allege
             a condition that is sufficiently serious to violate the Eighth
             Amendment. Id. The challenged condition must be extreme
             and must pose an unreasonable risk of serious damage to the
             prisoner’s future health or safety. Id. The Eighth Amendment

                                            4
              guarantees that prisoners are provided with a minimal
              civilized level of life’s basic necessities. Id.

                     Under the subjective component, a prisoner must
              allege that the prison official, at a minimum, acted with a state
              of mind that constituted deliberate indifference. Id. This
              means the prisoner must show that the prison officials: (1) had
              subjective knowledge of a risk of serious harm; (2)
              disregarded that risk; and (3) displayed conduct that is more
              than mere negligence. Farrow v. West, 320 F.3d 1235, 1245
              (11th Cir. 2003).

Id. at 969-70. “To be cruel and unusual punishment, conduct that does not purport to be

punishment at all must involve more than ordinary lack of due care for the prisoner's

interests or safety.” Whitley v. Albers, 475 U.S. 312, 319 (1986). The Court notes that slip

and fall accidents generally do not constitute a claim for cruel and unusual punishment

because such incidents are considered negligence claims. See Winston v. Aducci-

Washington, Case No. 7:17-cv-01099-VEH-SGC, 2018 WL 2272940, at *6 (N.D. Ala. Apr.

19, 2018) report and recommendation adopted, No. 7:17-cv-01099-VEH-SGC, 2018 WL

2266955 (N.D. Ala. May 17, 2018) (collecting cases finding slip and fall accidents failed

as a matter of law to state a federal claim); Davis v. Corr. Corp. of Am., No. 5:07-cv-279-

RS-EMT, 2008 WL 539057, at *3 (N.D. Fla. Feb. 22, 2008) (“Courts have regularly held

that slip and fall accidents do not give rise to federal causes of action.”).

       As it relates to medical care, “[t]he Supreme Court has interpreted the Eighth

Amendment to prohibit ‘deliberate indifference to serious medical needs of prisoners.’”

Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016) (quoting Estelle v. Gamble, 429

U.S. 97, 102 (1976)). The Eleventh circuit has explained that

              To prevail on a deliberate indifference claim, [a plaintiff] must
              show: “(1) a serious medical need; (2) the defendants'
              deliberate indifference to that need; and (3) causation
              between that indifference and the plaintiff's injury.” Mann v.

                                              5
              Taser Int'l, Inc., 588 F.3d 1291, 1306-07 (11th Cir.2009). To
              establish deliberate indifference, [a plaintiff] must prove “(1)
              subjective knowledge of a risk of serious harm; (2) disregard
              of that risk; (3) by conduct that is more than [gross]
              negligence.” Townsend v. Jefferson Cnty., 601 F.3d 1152,
              1158 (11th Cir.2010) (alteration in original). The defendants
              must have been “aware of facts from which the inference
              could be drawn that a substantial risk of serious harm
              exist[ed]” and then actually draw that inference. Farrow v.
              West, 320 F.3d 1235, 1245 (11th Cir.2003) (quotation
              omitted).

Easley v. Dep’t of Corr., 590 F. App’x 860, 868 (11th Cir. 2014). “For medical treatment

to rise to the level of a constitutional violation, the care must be ‘so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to fundamental

fairness.’” Nimmons v. Aviles, 409 F. App'x 295, 297 (11th Cir. 2011) (quoting Harris v.

Thigpen, 941 F.2d 1495, 1505 (11th Cir.1991)); see also Waldrop v. Evans, 871 F.2d

1030, 1033 (11th Cir. 1989) (“Grossly incompetent or inadequate care can constitute

deliberate indifference, as can a doctor’s decision to take an easier and less efficacious

course of treatment” or fail to respond to a known medical problem). However, the law is

well settled that the Constitution is not implicated by the negligent acts of corrections

officials and medical personnel. Daniels v. Williams, 474 U.S. 327, 330-31 (1986);

Davidson v. Cannon, 474 U.S. 344, 348 (1986) ("As we held in Daniels, the protections

of the Due Process Clause, whether procedural or substantive, are just not triggered by

lack of due care by prison officials."). A complaint that a physician has been negligent "in

diagnosing or treating a medical condition does not state a valid claim of medical

mistreatment under the Eighth Amendment." Bingham v. Thomas, 654 F.3d 1171, 1176

(11th Cir. 2011) (quotation marks and citation omitted). Moreover, the Eleventh Circuit

has noted that “[n]othing in our case law would derive a constitutional deprivation from a



                                             6
prison physician's failure to subordinate his own professional judgment to that of another

doctor; to the contrary, it is well established that ‘a simple difference in medical opinion’

does not constitute deliberate indifference.” Bismark v. Fisher, 213 F. App'x 892, 897

(11th Cir. 2007) (quoting Waldrop, 871 F.2d at 1033). Similarly, “the question of whether

governmental actors should have employed additional diagnostic techniques or forms of

treatment ‘is a classic example of a matter for medical judgment’ and therefore not an

appropriate basis for grounding liability under the Eighth Amendment.” Adams v. Poag,

61 F.3d 1537, 1545 (11th Cir. 1995) (citation omitted).

                                  Slip and Fall Accident

       The Court finds Pedraza’s allegations concerning the slip and fall accident do not

rise to the level of an Eighth Amendment violation. “[S]lippery floors constitute a daily risk

faced by members of the public at large.” Reynolds v. Powell, 370 F.3d 1028, 1031 (10th

Cir.2004). As such, the slippery conditions in the kitchen cannot be considered extreme

nor does it pose an unreasonable risk of serious injury. Pedraza’s claim that prison

officials knew the floor was wet and failed to properly clean it does not establish conduct

that is more than mere negligence. See Aducci-Washington, 2018 WL 2272940, at *6;

Davis, 2008 WL 539057, at *3. Indeed, Pedraza has alleged nothing more than ordinary

lack of due care, which is insufficient to state an Eighth Amendment claim. See Whitley,

475 U.S. at 319. Nothing in the Complaint would indicate Pedraza’s claims regarding the

accident are anything more than a standard slip and fall negligence claim. Accordingly,

Pedraza’s claims against Defendants for the conditions of the kitchen and his accident do

not state a claim upon which relief can be granted. Therefore, his Complaint is due to be

dismissed as to these claims.



                                              7
                                     Medical Care

      As an initial matter, although Pedraza has generally pled facts concerning the

medical care he received, he has not given sufficient factual details regarding the roles

each Defendant played in the alleged Eighth Amendment violation, rendering his claims

against each Defendant conclusory. Therefore, he has not stated a claim upon which

relief can be granted. See Crow, 49 F.3d at 684. In any event, the Court again finds that

Pedraza has failed to establish an Eighth Amendment violation. According to Pedraza,

prison staff did not properly restrain him when they moved him, and unnamed nurses

acted like he was not hurt and thought he was faking his injury. At most, this shows

negligence in diagnosing and treating his medical condition, which is insufficient to

establish an Eighth Amendment violation. See Daniels, 474 U.S. at 330-31. Ultimately, x-

rays conducted by prison staff established the existence of injuries and staff sent him to

various hospitals for diagnostic purposes and recommended physical therapy for

treatment. To the extent Pedraza challenges the diagnostic techniques or forms of

treatment, such decisions are “‘a classic example of a matter for medical judgment’ and

therefore not an appropriate basis for grounding liability under the Eighth Amendment.”

Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (citation omitted). Pedraza’s

allegation that prison officials did not want to be responsible for him seeing a neuro-

surgeon is insufficient to state a claim upon which relief can be granted because it is

conclusory in nature and does not identify which Defendant(s) told him this. See Crow,

49 F.3d at 684. The Court also notes that Pedraza has not alleged that physical therapy,

the prison staff’s recommended treatment plan, has been ineffective such that referral to

a neuro-surgeon would have been needed.



                                            8
      Moreover, Pedraza has not alleged facts that would establish Defendants had a

subjective knowledge of the risks of his serious medical claim and disregarded that risk.

Indeed, Pedraza specifically alleges unnamed nurses did not believe he was initially

injured, which cuts against a claim that these nurses had a subjective understanding of

his injuries. Additionally, once an x-ray was done, prison medical staff had Pedraza

transported to better equipped hospitals for diagnostic purposes. Even if Pedraza had

demonstrated deliberate indifference, he has made no claims that the injuries were

caused by anything other than the actual fall, which the Court has already concluded does

not amount to an Eighth Amendment violation. As such, Pedraza has not established a

connection between the alleged indifference and his injuries. Based on the above

analysis, the Court finds that Pedraza has not established a viable Eighth Amendment

claim of deliberate indifference to his serious medical needs.

                                   Supervisory Claims

      Pedraza also asserts supervisory claims against Defendants. The Eleventh Circuit

has explained:

                      "Supervisory officials are not liable under section 1983
               on the basis of respondeat superior or vicarious liability."
               Belcher v. City of Foley, Ala., 30 F.3d 1390, 1396 (11th Cir.
               1994) (internal quotation marks and citation omitted). "The
               standard by which a supervisor is held liable in her individual
               capacity for the actions of a subordinate is extremely
               rigorous." Gonzalez, 325 F.3d at 1234 (internal quotation
               marks and citation omitted).[1] "Supervisory liability occurs
               either when the supervisor personally participates in the
               alleged constitutional violation or when there is a causal
               connection between actions of the supervising official and the
               alleged constitutional deprivation." Brown v. Crawford, 906
               F.2d 667, 671 (11th Cir. 1990).



      1   Gonzalez v. Reno, 325 F.3d 1228 (11th Cir. 2003).
                                             9
                      "The necessary causal connection can be established
              'when a history of widespread abuse puts the responsible
              supervisor on notice of the need to correct the alleged
              deprivation, and he fails to do so.'" Cottone, 326 F.3d at 1360
              (citation omitted).[2] "The deprivations that constitute
              widespread abuse sufficient to notify the supervising official
              must be obvious, flagrant, rampant and of continued duration,
              rather than isolated occurrences." Brown, 906 F.2d at 671. A
              plaintiff can also establish the necessary causal connection
              by showing "facts which support an inference that the
              supervisor directed the subordinates to act unlawfully or knew
              that the subordinates would act unlawfully and failed to stop
              them from doing so," Gonzalez, 325 F.3d at 1235, or that a
              supervisor's "custom or policy . . . resulted in deliberate
              indifference to constitutional rights," Rivas v. Freeman, 940
              F.2d 1491, 1495 (11th Cir. 1991).

Danley v. Allen, 540 F.3d 1298, 1314 (11th Cir. 2008) (overruled on other grounds as

recognized by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010) (rejecting the

application of a heightened pleading standard for § 1983 cases involving qualified

immunity)); see also Keith v. DeKalb Cty., Ga., 749 F.3d 1034, 1047-48 (11th Cir. 2014).

In sum,

              To state a claim against a supervisory defendant, the plaintiff
              must allege (1) the supervisor's personal involvement in the
              violation of his constitutional rights,[2] (2) the existence of a
              custom or policy that resulted in deliberate indifference to the
              plaintiff's constitutional rights,[3] (3) facts supporting an
              inference that the supervisor directed the unlawful action or
              knowingly failed to prevent it,[4] or (4) a history of widespread


       2  Cottone v. Jenne, 326 F.3d 1352 (11th Cir. 2003).
       2  See Goebert v. Lee Cty., 510 F.3d 1312, 1327 (11th Cir. 2007) ("Causation, of
course, can be shown by personal participation in the constitutional violation.").
        3 See Goebert, 510 F.3d at 1332 ("Our decisions establish that supervisory liability

for deliberate indifference based on the implementation of a facially constitutional policy
requires the plaintiff to show that the defendant had actual or constructive notice of a
flagrant, persistent pattern of violations.").
        4 See Douglas v. Yates, 535 F.3d 1316, 1322 (11th Cir. 2008) ("Douglas's

complaint alleges that his family informed [Assistant Warden] Yates of ongoing
misconduct by Yates's subordinates and Yates failed to stop the misconduct. These
                                             10
              abuse that put the supervisor on notice of an alleged
              deprivation that he then failed to correct. See id. at 1328–29
              (listing factors in context of summary judgment).[5] A
              supervisor cannot be held liable under § 1983 for mere
              negligence in the training or supervision of his employees.
              Greason v. Kemp, 891 F.2d 829, 836–37 (11th Cir. 1990).

Barr v. Gee, 437 F. App'x 865, 875 (11th Cir. 2011) (per curiam). Here, any supervisory

claims fail because Pedraza has not alleged any facts suggesting that Defendants were

personally involved in, or otherwise causally connected to, any alleged violations of his

federal statutory or constitutional rights.

                                 Claims Against Centurion

       It appears that Pedraza is suing Centurion for alleged mismanagement of his

medical care. Pedraza has failed to allege any claims or facts as to Centurion specifically;

therefore, this claim is due to be dismissed as conclusory. See Crow, 49 F.3d at 684.

Moreover, Centurion contracted with the Florida Department of Correction to provide

medical services to inmates within the state of Florida. Although Centurion is not a

governmental entity, “[w]here a function which is traditionally the exclusive prerogative of

the state … is performed by a private entity, state action is present” for purposes of §

1983. Ancata v. Prison Health Servs., Inc., 769 F.2d 700, 703 (11th Cir. 1985) (citations

omitted). Indeed,

              “when a private entity . . . contracts with a county to provide
              medical services to inmates, it performs a function traditionally
              within the exclusive prerogative of the state” and “becomes
              the functional equivalent of the municipality” under section
              1983. Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997).
              “[L]iability under § 1983 may not be based on the doctrine of


allegations allow a reasonable inference that Yates knew that the subordinates would
continue to engage in unconstitutional misconduct but failed to stop them from doing so.").
       5 West v. Tillman, 496 F.3d 1321 (11th Cir. 2007).



                                              11
                respondeat superior.” Grech v. Clayton Cnty., Ga., 335 F.3d
                1326, 1329 (11th Cir. 2003) (en banc).

Craig v. Floyd Cty., Ga., 643 F.3d 1306, 1310 (11th Cir. 2011); see Denham v. Corizon

Health, Inc., Case No. 6:13-cv-1425-Orl-40KRS, 2015 WL 3509294, at *3 n.1 (M.D. Fla.

June 4, 2015) (“[W]hen a government function is performed by a private entity like

Corizon, the private entity is treated as the functional equivalent of the government for

which it works.”) (citation omitted), aff’d (11th Cir. Jan. 13, 2017).

       Where a deliberate indifference medical claim is brought against an entity, such as

Centurion, based upon its functional equivalence to a government entity, the assertion of

a constitutional violation is merely the first hurdle in a plaintiff’s case. This is so because

liability for constitutional deprivations under § 1983 cannot be based on the theory of

respondeat superior. Craig, 643 F.3d at 1310 (quoting Grech v. Clayton Cty., Ga., 335

F.3d 1326, 1329 (11th Cir. 2003) (en banc)); see Denno v. Sch. Bd. Of Volusia Cty., 218

F.3d 1267, 1276 (11th Cir. 2000). Instead, a government entity may be liable in a § 1983

action “only where the [government entity] itself causes the constitutional violation at

issue.” Cook ex. rel. Estate of Tessier v. Sheriff of Monroe Cty., Fla., 402 F.3d 1092, 1116

(11th Cir. 2005) (citations omitted). Thus, a plaintiff must establish that an official policy

or custom of the government entity was the “moving force” behind the alleged

constitutional deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 693-94

(1978).

          In Monell, the Supreme Court held that local governments can be held liable for

constitutional torts caused by official policies. However, such liability is limited to “acts

which the [government entity] has officially sanctioned or ordered.” Pembaur v. City of

Cincinnati, 475 U.S. 469, 480 (1986). Under the directives of Monell, a plaintiff also must

                                              12
allege that the constitutional deprivation was the result of “an official government policy,

the actions of an official fairly deemed to represent government policy, or a custom or

practice so pervasive and well-settled that it assumes the force of law.” Denno, 218 F.3d

at 1276 (citations omitted); see Hoefling v. City of Miami, 811 F.3d 1271, 1279 (11th Cir.

2016) (stating Monell “is meant to limit § 1983 liability to ‘acts which the municipality has

officially sanctioned or ordered’”; adding that “[t]here are, however, several different ways

of establishing municipal liability under § 1983”).

       “A policy is a decision that is officially adopted by the [government entity] or created

by an official of such rank that he or she could be said to be acting on behalf of the

[government entity].” Sewell v. Town of Lake Hamilton, 117 F.3d 488, 489 (11th Cir. 1997)

(citation omitted). The policy requirement is designed to “’distinguish acts of the

[government entity] from acts of employees of the [government entity], and thereby make

clear that [governmental] liability is limited to action for which the [government entity] is

actually responsible.’” Grech, 335 F.3d at 1329 n.5 (quotation and citation omitted).

Indeed, governmental liability arises under § 1983 only where “’a deliberate choice to

follow a course of action is made from among various alternatives’” by governmental

policymakers. City of Canton v. Harris, 489 U.S. 378, 389 (1989) (quoting Pembaur, 475

U.S. at 483-84). A government entity rarely will have an officially-adopted policy that

permits a particular constitutional violation, therefore, in order to state a cause of action

for damages under § 1983, most plaintiffs must demonstrate that the government entity

has a custom or practice of permitting the violation. See Grech, 335 F.3d at 1330;

McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004). A custom is an act “that has

not been formally approved by an appropriate decisionmaker,” but that is “so widespread



                                             13
as to have the force of law.” Bd. Of Cty. Comm’rs of Bryan Cty., Okla. V. Brown, 520 U.S.

397, 404 (1997) (citation omitted). The Eleventh Circuit has defined “custom” as “a

practice that is so settled and permanent that it takes on the force of law” or a “persistent

and wide-spread practice.” Sewell, 117 F.3d at 489. Last, “[t]o hold the [government

entity] liable, there must be ‘a direct causal link between [its] policy or custom and the

alleged constitutional deprivation.’” Snow ex rel. Snow v. City of Citronelle, 420 F.3d 1262,

1271 (11th Cir. 2005) (quotation omitted). Because Centurion’s liability under § 1983

would be based on its functional equivalence to the government entity responsible for

providing medical care and services to FDOC inmates, Pedraza must plead that an official

policy or a custom or practice of Centurion was the moving force behind the alleged

federal constitutional violation.

       Upon review, Pedraza has neither identified an official Centurion policy of

deliberate indifference nor an unofficial Centurion custom or practice that was “the moving

force” behind any alleged constitutional violation. Centurion cannot be held liable based

on any alleged conduct of or decisions by its employees simply because they were

working under contract for Centurion to provide medical care to inmates. Pedraza’s

factual allegations relating solely to alleged individual failures in his medical care are

simply insufficient to sustain a claim that there is either a policy to deny medical care to

inmates or a practice or custom of denying adequate medical care, much less that the

practice was so widespread that Centurion had notice of violations and made a

“conscious choice” to disregard them. Gold v. City of Miami, 151 F.3d 1346, 1350 (11th

Cir. 1998). Thus, Pedraza’s § 1983 claim against Centurion is due to be dismissed.

       Accordingly, it is



                                             14
        ORDERED:

        1.    This case is hereby DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915A.

        2.    The Clerk of Court shall enter judgment dismissing this case without

prejudice, terminating any pending motions, and closing the case.

        DONE AND ORDERED at Jacksonville, Florida, this 21st day of February, 2020.




Jax-8

c: Jesus Pedraza #M18534




                                          15
